       Case 2:20-cv-02115-KJM-AC Document 8 Filed 11/04/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11

12
     JAIMI O’BRIEN and SEAN O’BRIEN,
13                                             Case No. 2:20-cv-02115 KJM-AC
                Plaintiffs,
14
                                               Honorable Kimberly J. Mueller,
15                    v.                       Courtroom 3

16   HII INSURANCE SOLUTIONS, HEALTH           STIPULATION EXTENDING TIME TO
     PLAN INTERMEDIARIES HOLDINGS, LLC,        RESPOND TO COMPLAINT (RULE 144)
17   HEALTH INSURANCE INNOVATIONS,
     INC., AXIS INSURANCE COMPANY, and
18
     DOES 1 through 100, inclusive,
19
                 Defendants.
20

21

22

23

24

25

26

27

28
      STIPULATION TO EXTEND TIME TO RESPOND TO AMENDED COMPLAINT
      CASE NO. 2:20-cv-02115 KJM-AC
        Case 2:20-cv-02115-KJM-AC Document 8 Filed 11/04/20 Page 2 of 3


 1          Plaintiffs Jaimi O’Brien and Sean O’Brien (Plaintiffs) and Defendant AXIS Insurance
 2   Company (“Defendant AXIS”) (collectively the “Parties”) hereby stipulate as follows:
 3          WHEREAS, on June 19, 2019, Plaintiffs filed a Complaint in the Superior Court of the State
 4   of California, County of Solano alleging claims against Defendant;
 5          WHEREAS, on July 13, 2020 Defendant AXIS was served with the Summons and
 6   Complaint;
 7          WHEREAS, on September 8, 2020 Plaintiffs filed an Amended Complaint;
 8          WHEREAS, on October 23, 2020, Defendant Health Plan Intermediaries Holdings, LLC and
 9   Defendant AXIS removed the case from the Superior Court of the State of California, County of
10   Solano to this Court;
11          WHEREAS the grounds for removal are currently disputed and may become the subject of a
12   motion for remand;
13          WHEREAS, on October 27, 2020, counsel for Plaintiffs and Defendant AXIS have met and
14   conferred and agreed that justification and good cause exists to extend the deadline for Defendant
15   AXIS to answer, move, or otherwise respond to the Complaint. Such justification and good cause
16   include allowing both parties to more fully evaluate the issues presented in the Amended Complaint
17   and their respective positions on the litigation.
18          WHEREAS, under Local Rule 144, parties may stipulate in writing to extend the time within
19   which to answer or otherwise respond to a complaint;
20          WHEREAS, Defendant AXIS seeks an extension of thirty (30) days, or up to and including
21   November 30, 2020;
22   IT IS SO STIPULATED
23   DATED: October 28, 2020                MANNION LOWE & OKSENENDLER
24
                                            By: /s/ Demián I. Oksenendler (as authorized on 10/28/20)
25
                                                   Demián I. Oksenendler (SBN #233416)
26
                                                         Attorneys for Plaintiffs
27                                                       Jaimi O’Brien and Sean O’Brien
28
                                               2
       STIPULATION TO EXTEND TIME TO RESPOND TO AMENDED COMPLAINT
       CASE NO. 2:20-cv-02115 KJM-AC
        Case 2:20-cv-02115-KJM-AC Document 8 Filed 11/04/20 Page 3 of 3


 1

 2   DATED: October 28, 2020      ZWILLGEN LAW LLP
 3

 4                                By:   /s/ Anna Hsia
                                          Anna Hsia (SBN 234179)
 5
                                          Attorney for Defendant
 6
                                          AXIS INSURANCE COMPANY
 7

 8

 9         IT IS SO ORDERED.
10
     DATED: November 3, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
      STIPULATION TO EXTEND TIME TO RESPOND TO AMENDED COMPLAINT
      CASE NO. 2:20-cv-02115 KJM-AC
